                       Case 1:20-cv-03315-ER Document 71 Filed 06/01/20 Page 1 of 1
                                                       U.S. Department of Justice
             [Type text]
                                                                    United States Attorney
                                                                    Southern District of New York
                                                                    86 Chambers Street
                                                                    New York, New York 10007


                                                                     May 29, 2020

             BY ECF & ELECTRONIC MAIL
             The Honorable Edgardo Ramos
             United States District Judge
             United States Courthouse
             40 Foley Square
             New York, NY 10007
             ChambersNYSDRamos@nysd.uscourts.gov

                      Re:     Fernandez-Rodriguez et al. v. Licon-Vitale, No. 20 Civ. 3315 (ER)

             Dear Judge Ramos:

                     This Office represents respondent Marti Licon-Vitale, in her official capacity as Warden
             of the Metropolitan Correctional Center (“MCC”), with respect to the above-referenced petition
             for habeas corpus brought under 28 U.S.C. § 2241. We write respectfully to request certain
             procedural approvals with respect to respondent’s opposition to petitioners’ preliminary
             injunction, which will be filed later today. First, like petitioners, respondent anticipates filing
             certain declaration exhibits under seal that have been designated under the Protective Order in this
             case, and we request leave to do so. These documents include photographs of the MCC, medical
             records of inmates, and certain other sensitive MCC information. Second and relatedly, we ask
             that respondent be permitted to provide the unsealed versions of these documents to Chambers via
             email rather than in hard copy, particularly given COVID-related logistical limitations.

                     And third, we seek a page extension for respondent’s opposition brief to 45 pages.
             Petitioners have consented on the condition that they be given 20 pages for their reply brief, which
             is due on Monday; we consent to that request.

                      We thank the Court for its consideration of this letter.
The application is GRANTED. The respondent may file
certain exhibits to its forthcoming opposition to the                Respectfully,
petitioner's motion for a preliminary injunction under seal.
She may provide a courtesy copy of the unsealed                      GEOFFREY S. BERMAN
documents to Chambers via email.                                     United States Attorney

The respondent is further allowed to submit a memorandum        By: ___s/Jean-David Barnea_______________
of law of no more than 45 pages. The petitioners may submit         JEAN-DAVID BARNEA
a reply of no more than 20 pages.                                   JESSICA JEAN HU
                                                                    ALLISON ROVNER
SO ORDERED.                                                         Assistant United States Attorneys
                                                                    Tel. (212) 637-2679/2726/2691
          May. 29, 2020
             cc:    Counsel for Petitioners (By ECF & electronic mail)
